Joseph A. Cox, S.
The propounded instrument appears to have been duly executed in accordance with section 21 of the Decedent Estate Law. The competency of the decedent to make a will and *875her freedom from restraint have been established. The subscription of the testatrix appears below the testimonium clause of the will. The signatures of three subscribing witnesses are written below the attestation clause. Following the attestation clause and below the signatures of the witnesses there appears a pen-written notation expressing the wish of testatrix that her remains be cremated. The testatrix signed again at the foot of this notation. The witnesses did not. The subscribing witnesses are not in agreement as to whether the script referred to was a part of the will at the time of its execution. However, the notation relative to cremation is not a material part of the will and, hence, the propounded writing is entitled to probate minus the text following the attestation clause (Matter of McConihe, 123 Misc. 318). A decree has been signed accordingly admitting the propounded instrument to probate.